741 N.W.2d 840 (2007)
Donald McLEAN and Christine McLean, Co-Personal Representatives of the Estate of Karen McLean, Deceased, Plaintiffs-Appellants,
v.
Robert B. McELHANEY, M.D., Maureen Phenix, MSW, CSW, Samuel W. Harma, and Hiawatha Behaviorial Health, Defendants-Appellees.
Docket No. 130376. COA No. 257540.
Supreme Court of Michigan.
December 14, 2007.
By order of April 4, 2007, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE *841 the judgment of the Court of Appeals and REMAND this case to the Chippewa Circuit Court for entry of an order denying the defendants' motion for summary disposition and for further proceedings not inconsistent with this order and the order in Mullins. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.